         Case 3:73-cv-00125-MMD-WGC Document 1651 Filed 09/30/20 Page 1 of 4




 1    Eric Grant                                  Wes Williams, Jr.
      Deputy Assistant Attorney General           Nevada Bar #6864
 2    Environment & Natural Resources Division    Law Offices of Wes Williams Jr., P.C.
 3    United States Department of Justice         3119 Lake Pasture Rd.
                                                  P.O. Box 100
 4    Andrew “Guss” Guarino /Tyler J. Eastman     Schurz, Nevada 89427
      / Marisa J. Hazell                          Phone: 775-530-9789
 5    Trial Attorneys, Indian Resources Section   E-mail: wwilliamslaw@gmail.com
 6    999 18th Street, South Terrace, Suite 370
      Denver, Colorado 80202                      Alice E. Walker
 7    Office: 303-844-1343 Fax: 303-844-1350      Gregg H. De Bie
      E-mail: guss.guarino@usdoj.gov              Meyer, Walker, Condon & Walker, P.C.
 8    and                                         1007 Pearl Street, Suite 220
 9    P.O. Box 7611                               Boulder, Colorado 80302
      Washington, D.C. 20044                      Phone: 303-442-2021
10    Office: 202-305-0264, 202-307-2291          Fax: 303-444-3490
       Fax: 202-305-0275                          E-mail: awalker@mmwclaw.com
11
      E-mail: tyler.eastman@usdoj.gov                     gdebie@mmwclaw.com
12            marisa.hazell@usdoj.gov
                                                  Attorneys for the Walker River Paiute Tribe
13    David L. Negri
      Trial Attorney, Natural Resources Section
14
      c/o US Attorney’s Office
15    800 Park Blvd., Suite 600
      Boise, Idaho 83712
16    Tel: (208) 334-1936; Fax: (208) 334-1414
17    E-mail: david.negri@usdoj.gov

18    Attorneys for the United States
19                              UNITED STATES DISTRICT COURT
20                               FOR THE DISTRICT OF NEVADA

21   UNITED STATES OF AMERICA,              )     IN EQUITY NO. C-125-MMD
                                            )     Subproceeding: 3:73-CV-00125-MMD-WGC
22                   Plaintiff,             )
23                                          )     STATUS REPORT AND STIPULATION
     WALKER RIVER PAIUTE TRIBE,             )     AND REQUEST FOR ORDER ON
24                                          )     BRIEFING
                     Plaintiff-Intervenor,  )
25         vs.                              )
26                                          )
     WALKER RIVER IRRIGATION DISTRICT, )
27   a corporation, et al.,                 )
                                            )
28
                     Defendants.            )
     ______________________________________ )

     STATUS REPORT AND STIPULATION AND REQUEST FOR ORDER ON BRIEFING
         Case 3:73-cv-00125-MMD-WGC Document 1651 Filed 09/30/20 Page 2 of 4




 1           The United States, the Walker River Paiute Tribe (Tribe), the Walker River Irrigation
 2   District (WRID), and the United States Board of Water Commissioners for the Walker River
 3   (USBWC) (collectively, Parties), by and through their undersigned counsel, jointly submit to the
 4   Court this Status Report and Stipulation and Request for Order on Briefing regarding the annual

 5   initiation of the Tribe’s irrigation season.

 6   1. In response to the Report and Petition for Approval of Budget and Approval of Rate of

 7       Assessment for the Year July 1, 2020 Through June 30, 2021, and for Approval of the
         Audit Report for the Year Ended June 30, 2019 (ECF No. 1605) (Report and Petition),
 8
         the Tribe and the United States objected to the proposed report concerning the initiation
 9
         of the Tribe’s irrigation season. Joint Comments/Objections of the Walker River Paiute
10
         Tribe and the United States of America to the Report and Petition for Approval of Budget
11
         and Approval of Rate of Assessment for the Year July 1, 2020 through June 30, 2021, and
12
         for Approval of the Audit Report for the Year Ended June 30, 2019 (ECF No 1617).
13   2. The Court approved the Report and Petition. In response to the objection filed by the
14       Tribe and the United States (ECF No. 1617), the Court encouraged the Parties “to discuss
15       the matter and file a motion if they cannot resolve the issue.” Minutes of Proceeding
16       (ECF No. 1625).

17   3. On May 21, 2020, the Court ordered that if the Parties were unable to resolve the dispute,
         the United States and Tribe should file a motion(s), on or before August 31, 2020, with
18
         responses due on September 30, 2020, and replies due on October 16, 2020. Minutes of
19
         Proceeding (ECF No. 1625).
20
     4. Because the Parties made progress to resolve their differences concerning the objection
21
         previously filed (ECF No. 1617) but had not yet reached an agreement, the Parties
22
         requested an extension to continue to attempt to resolve the dispute by agreement and
23       vacate the briefing deadlines.
24   5. In the August 31, 2020 Minute Order (ECF No. 1643), the Court vacated the briefing
25       deadlines established in the May 21, 2020 Minute Order and required a joint status report
26       to be filed by September 30, 2020.

27
28


     STATUS REPORT AND STIPULATION AND REQUEST FOR ORDER ON BRIEFING
         Case 3:73-cv-00125-MMD-WGC Document 1651 Filed 09/30/20 Page 3 of 4




 1      6. The Parties remain open to the possibility of resolving their dispute through agreement
 2            but have not reached a resolution at this time. The Parties believe the proposed schedule

 3            should allow for a ruling on the issue of the irrigation season start date for the Walker
              River Indian Reservation without interfering with the 2021 irrigation season which
 4
              commences March 1, 2021.
 5
 6   NOW, THEREFORE, the Parties hereby stipulate and agree as follows and request that the Court

 7   enter an order accordingly:

 8       1.    The Tribe and United States will file motion(s) on or before October 16, 2020.
 9       2. USBWC and WRID will file responses on or before November 20, 2020.
10       3. The Tribe and United States will file replie(s) on or before December 11, 2020.

11       4. The Parties shall immediately inform the Court if they have resolved their dispute
              through agreement.
12
13
         Dated: September 30, 2020
14
      LAW OFFICES OF WES WILLIAMS, JR.,                  ALLISON MACKENZIE, LTD.
15    P.C.
                                                         By: /s/ Karen A. Peterson
16    By: /s/ Wes Williams, Jr.                                  (per authorization)
17            (per authorization)                                Karen A. Peterson, Esq., NSB 0366
              Wes Williams, Jr., NSB 9864
18                                                       402 North Division Street
      3119 Pasture Rd.                                   Carson City, NV 89703
19    P.O. Box 100                                       Attorneys for the United States Board of
20    Schurz, Nevada 89427                               Water Commissioners for the Walker River

21    MEYER, WALKER, CONDON &
      WALKER, P.C.
22
23    By: /s/ Alice E. Walker
              (per authorization)
24    Alice E. Walker
      Gregg H. De Bie
25
      1007 Pearl Street, Suite 220
26    Boulder, Colorado 80302
      Attorneys for the Walker River Paiute Tribe
27
28


     STATUS REPORT AND STIPULATION AND REQUEST FOR ORDER ON BRIEFING
         Case 3:73-cv-00125-MMD-WGC Document 1651 Filed 09/30/20 Page 4 of 4




 1    U.S. DEPARTMENT OF JUSTICE                      WOODBURN AND WEDGE
 2    By: /s/ Guss Guarino                            By: /s/ Gordon H. DePaoli
              Guss Guarino                                    (per authorization)
 3            Tyler J. Eastman                                Gordon H. DePaoli, NSB 195
 4            Marisa J. Hazell
                                                      6100 Neil Road, Suite 500
 5    Trial Attorneys, Indian Resources Section       Reno, Nevada 89511
      999 18th Street, South Terrace, Suite 370       Attorneys for Walker River Irrigation District
 6    Denver, Colorado 80202
 7    and
      P.O. Box 7611
 8    Washington, D.C. 20044
 9
      David L. Negri
10    Trial Attorney, Natural Resources Section
      c/o US Attorney’s Office
11    800 Park Blvd., Suite 600
      Boise, Idaho 83712
12
      Attorneys for the United States
13
14
                                                  ORDER
15
     Dated: September 30           , 2020. IT IS SO ORDERED.
16
17                                                               Miranda M. Du
18                                                               Chief United States District Judge

19
20
21
22
23                                          Certificate of Service
24
             It is hereby certified that on September 30, 2020 service of the foregoing was made
25   through the court’s electronic filing and notice system (CM/ECF) to all of the registered
     participants..
26
27          /s/ Andrew “Guss” Guarino
               Andrew “Guss” Guarino
28


     STATUS REPORT AND STIPULATION AND REQUEST FOR ORDER ON BRIEFING
